[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                     ________________________                   FILED
                                                      U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                            No. 08-13061                   November 3, 2008
                        Non-Argument Calendar            THOMAS K. KAHN
                      ________________________                 CLERK

                    D. C. Docket No. 08-00001-CV-4

ANGELA DENISE THOMAS,


                                                         Plaintiff-Appellant,

                                 versus

A. MARK LEE,
COMMISSIONERS OF EFFINGHAM COUNTY,


                                                      Defendants-Appellees.


                      ________________________

               Appeal from the United States District Court
                  for the Southern District of Georgia
                    _________________________

                          (November 3, 2008)

Before HULL, WILSON and KRAVITCH, Circuit Judges.

PER CURIAM:
      Plaintiff Angela Denise Thomas appeals the district court’s order dismissing

as time-barred her federal due process claims, brought pursuant to 42 U.S.C.

§ 1983. After review, we affirm.

                                I. BACKGROUND

A.    Termination of Thomas

      Thomas was employed as an administrative assistant to defendant A. Mark

Lee, the Solicitor General of Effingham County. On June 21, 2005, Lee

personally informed Thomas that she was terminated for making disparaging

remarks about county officials and improperly using the county’s computers.

Thomas immediately requested a hearing. Lee denied Thomas’s request on

grounds that she was not a merit system employee subject to the county’s

personnel rules. On the same day, Lee sent Thomas a letter confirming her

termination.

      Thomas submitted a formal written request, dated June 21, 2005, to Lee and

Effingham County’s human resources director to appeal her discharge. On June

22, 2005, Lee sent Thomas another letter reiterating and elaborating upon the

grounds for her dismissal. On June 29, 2005, Thomas sent a second appeal

request, stating that if she did not receive a response within five days, she would

deem the appeal denied. Thomas received no response to her second request.

                                          2
B.    Thomas’s Unemployment Compensation Claim

      Thomas sought unemployment compensation benefits from the Georgia

Department of Labor (“GDOL”). On July 13, 2005, an administrative officer

denied Thomas benefits. Thomas appealed and, on January 26, 2007, GDOL’s

Board of Review affirmed the denial of benefits.

      Thomas appealed GDOL’s decision to the Superior Court of Effingham

County. On June 5, 2007, the Superior Court granted partial summary judgment,

concluding that: (1) Thomas was subject to Effingham County civil service

policies, and her termination was contrary to those policies because Lee did not

have the authority to discharge Thomas without approval from the human

resources department and the county administrator; and (2) Thomas was entitled to

a discharge hearing to determine whether she could be discharged for cause. That

action remains pending to determine the amount of unemployment compensation

Thomas is due.

C.    Thomas’s § 1983 Action

      On November 30, 2007, Thomas filed this separate action in the Superior

Court of Effingham County against Lee and Effingham County Board of

Commissioners. Thomas’s complaint asserted, pursuant to § 1983, a claim that

her due process rights were violated when she was terminated without a hearing.

                                         3
The complaint also sought a writ of mandamus pursuant to O.C.G.A. § 9-6-20 to

compel Effingham County to hold a hearing on her termination and asserted

against Lee a claim of tortious interference with her employment contract. The

defendants removed the action to federal court.

       The district court granted the defendants’ motion to dismiss Thomas’s

§ 1983 due process claims, concluding that they were brought outside the

applicable two-year statute of limitations. The district court declined to exercise

supplemental jurisdiction over Thomas’s state law claims and remanded them to

the Effingham County Superior Court. Thomas filed this appeal.1

                                      II. DISCUSSION

       Thomas argues that Georgia’s four-year statute of limitations for injuries to

personalty governs her § 1983 claim. However, it is well-settled that § 1983

actions filed in Georgia are governed by Georgia’s two-year statute of limitations

for personal injury claims. See Williams v. City of Atlanta, 794 F.2d 624, 626

(11th Cir. 1986). Furthermore, when the § 1983 claim relates to an unlawful

       1
         We review de novo a district court’s dismissal of a claim as barred by the statute of
limitations. Jackson v. Astrue, 506 F.3d 1349, 1352 (11th Cir. 2007). Thomas does not
challenge the district court’s refusal to exercise supplemental jurisdiction and remand of the state
law claims to the Effingham County Superior Court. Although Thomas’s brief states in passing
that she appeals the district court’s order assessing costs of $350, she offers no substantive
argument as to why this ruling was erroneous and thus has abandoned this claim. See Doe v.
Moore, 410 F.3d 1337, 1349 n.10 (11th Cir. 2005).


                                                 4
termination, the limitations period begins to run when the termination decision is

made and communicated to the employee. Chardon v. Fernandez, 454 U.S. 6, 8,

102 S. Ct. 28, 29 (1981).

      Lee told Thomas she was terminated on June 21, 2005. Thus, Thomas had

until June 21, 2007 to file her § 1983 due process claim. Thomas did not file this

action until November 30, 2007, five months too late.

      Thomas argues that her claim did not accrue until June 5, 2007, when the

Superior Court ruled that she was a county employee entitled to civil service

protection and she became “aware of her property right status.” She also argues

that the limitations period was “tolled” while she pursued her unemployment

compensation claim.

      Thomas’s accrual argument is foreclosed by Chardon. See Chardon, 454

U.S. at 8; 102 S. Ct. at 29 (explaining that the proper focus is on the alleged

unlawful employment act, “not the point at which the consequences of the act

become painful”). The alleged due process violation occurred on June 21, 2005

when Thomas was fired without a hearing. Thomas knew she was fired without a

hearing because Lee told her so at the time and also sent her a letter confirming

this fact. Thus, Thomas’s claim accrued on June 21, 2005.

      Thomas’s tolling argument also fails. For § 1983 claims, we borrow not

                                          5
only the state’s statute of limitations, but also its body of tolling rules unless it is

inconsistent with the federal policy underlying the claim. See Bd. of Regents of

Univ. of State of N.Y. v. Tomanio, 446 U.S. 478, 484-86, 100 S. Ct. 1790, 1795-

96 (1980); see also Hawthorne v. Wells, 761 F.2d 1514, 1515 (11th Cir. 1985).

As a general proposition of Georgia law, other pending lawsuits, even if they may

affect the parties rights, do not toll a statute of limitations. See McCabe v. Garrett,

211 Ga. App. 848, 848, 440 S.E.2d 734, 735 (1994) (“[T]he rule that the statute of

limitations begins to run from the time when a complete cause of action accrues is

not affected by the fact that the result of a pending lawsuit may largely affect a

party’s rights.” ) (quoting Worrill v. Pitney-Bowes, Inc., 128 Ga. App. 741, 744,

197 S.E.2d 848, 850-51 (1973)). Thomas also does not point to any Georgia

tolling rule that pursuit of an unemployment insurance claim somehow tolls the

statute of limitations on her due process claim.

      Given that Thomas did not file her § 1983 due process claim within the two-

year limitations period and did not show circumstances warranting the tolling of

the limitations period, the district court properly dismissed Thomas’s § 1983 due

process claim.

      AFFIRMED.




                                            6